Citation Nr: 0802708	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  02-11 064A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
removal of semilunar cartilage, left knee, currently rated as 
10 percent disabling. 

2.  Entitlement to an increased rating for the separately 
assigned 10 percent disability rating for service-connected 
degenerative arthritis of the left knee. 

3.  Entitlement to an effective date earlier than February 5, 
1992, for the grant of service connection for left knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1977 to April 
1980.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Offices (RO) in 
New York, New York, and Philadelphia, Pennsylvania.  


FINDINGS OF FACT

1.  The veteran's left knee disability is currently 
manifested by removal of semilunar cartilage.

2.  The veteran's left knee disability is also manifested by 
post-traumatic arthritis, productive of complaints of mild 
pain and symptoms that are productive of noncompensable 
limitation of flexion; however, there was full extension and 
no instability.  

3.  The RO denied entitlement to service connection for a 
left knee disability in a November 1983 rating decision; the 
veteran was notified of the decision but did not appeal.

4.  A claim to reopen was not received prior to February 5, 
1992; the new and material evidence warranting reopening of 
the claim included no service records.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for removal of semilunar cartilage, left knee, have 
not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 
5259. (2007).  

2.  The schedular criteria for a rating in excess of 10 
percent for separately rated left knee post-traumatic 
arthritis have not been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010, 5257-5261 (2007).  

3.  The criteria for an effective date prior to February 5, 
1992, for the award of service connection for left knee 
disability have not been met. 38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

With respect to the veteran's claim for an increased rating, 
the RO notified the veteran of the evidence needed to 
substantiate his claim in a letter issued in December 2005, 
prior to the initial adjudication of the claim.  The letter 
also satisfied the second and third elements of the duty to 
notify by informing the veteran that VA would try to obtain 
medical records, employment records, or records held by other 
Federal agencies, but that he was nevertheless responsible 
for providing any necessary releases and enough information 
about the records to enable VA to request them from the 
person or agency that had them.  The December 2005 VCAA 
letter also contained a notation that the veteran should 
submit any evidence in his possession pertinent to the claim 
on appeal.

With respect to the veteran's claim for an earlier effective 
date, he was notified of the of the evidence needed to 
substantiate the his claim in a letter issued in March 2006, 
subsequent to the initial adjudication of the claim.  As with 
the letter for the veteran's increased rating claim, the 
March 2006 letter also satisfied the second and third 
elements of the duty to notify by informing the veteran that 
he should notify VA as to any medical records, employment 
records, or records held by other Federal agencies, and that 
VA would obtain any federal records on his behalf.  Although 
the RO did not specifically request that the appellant submit 
all pertinent evidence in his possession, it did inform him 
of the evidence that would be pertinent and requested him to 
submit such evidence or provide VA with the information and 
authorization necessary for VA to obtain the evidence on the 
veteran's behalf.  These statements served to advise the 
veteran to submit any evidence in his possession pertinent to 
the claim on appeal.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The veteran was notified of the first three elements of the 
Dingess notice by the March 2006 letter.  While he did not 
receive information regarding the effective date or 
disability rating elements of his claim until March 2006, 
since the claims are being denied, no disability rating or 
effective date will be assigned.  Therefore, the veteran is 
not prejudiced by the delayed notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Similarly, 
although complete VCAA notice was not provided until after 
the initial adjudication of the claims, this deficiency was 
remedied by the readjudication of the claims in December 2006 
SSOCs, after the proper notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Therefore, any 
timing deficiency has been remedied.


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records and records from the VA 
Medical Center (VAMC).  Additionally, the veteran was 
provided a proper VA examination in January 2006 for his left 
knee disability.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


Increased Rating
Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).



If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2007).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2007).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment. The Court 
has instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain. Such inquiry is not to 
be limited to muscles or nerves. These determinations are, if 
feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, or pain. DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The General Counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 
(1998).  

VA's General Counsel has more recently held that separate 
ratings are also available for limitation of flexion and 
limitation of extension under Diagnostic Codes 5260 and 5261.  
VAOPGCPREC 9-2004 (2004).  

For rating purposes, normal range of motion in a knee joint 
is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  



Traumatic arthritis and osteoarthritis are rated as 
degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic Codes 
5010, 5003 (2007).  Degenerative arthritis established by X-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code(s) for the 
specific joint(s) involved.  When, however, the limitation of 
motion of the specific joint(s) involved is noncompensable 
under the appropriate diagnostic code(s), a 10 percent rating 
is for application for each such major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 20 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations.  A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, Code 5003.

Limitation of flexion of a leg warrants a 10 percent 
evaluation if flexion is limited to 45 degrees and a 20 
percent evaluation if flexion is limited to 30 degrees.  
Flexion that is limited to 15 degrees is evaluated as 30 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Limitation of extension of a leg warrants a 10 percent 
evaluation when it is limited to 10 degrees and a 20 percent 
evaluation when it is limited to 15 degrees.  20 degrees of 
extension is evaluated as 30 percent disabling.  Limitation 
of extension to 30 degrees receives a 40 percent evaluation.  
Limitation of extension of the knee to 45 degrees is 
evaluated as 50 percent disabling. 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2007).

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

Dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint will be rated 20 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  
Removal of the semilunar cartilage, if symptomatic, will be 
rated 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5259.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Factual Background

In a March 2000 rating decision, service connection was 
granted for the veteran's left knee disability and a 10 
percent disability rating was granted under Diagnostic Code 
5259 for removal of semilunar cartilage following a left knee 
meniscectomy, effective February 5, 1992.  In a February 2003 
rating decision, an additional 10 percent disability rating 
was assigned for left knee arthritis, effective October 3, 
2002.  The veteran's current claim for an increased rating 
was received in October 2005, and was denied in the March 
2006 rating decision on appeal.  The Board notes that in the 
December 2006 supplemental statement of the case, the RO 
found that the veteran's separate 10 percent rating for 
arthritis was granted in error, as Diagnostic Code 5259 
contemplates limitation of motion due to pain.  The grant of 
a separate rating for arthritis therefore violated the rule 
against pyramiding, that is, evaluating the same disability 
under different diagnoses.  38 C.F.R. § 4.14 (2007).  The RO 
accordingly recharacterized the veteran's disability and 
awarded a single 20 percent evaluation for his left knee.  

At this juncture, the Board observes that it fails to see the 
logic in RO's assignment of a single 20 percent rating for 
the veteran's service-connected left knee disability rather 
than the two 10 percent ratings that had been appropriately 
assigned previously.  In accordance with VAOPGCPREC 9-98, the 
assignment of separate 10 percent ratings under Diagnostic 
Codes 5259 and 5003 may be appropriate and is not error.  The 
Board will therefore focus on the rating issue initially 
appealed by the veteran - whether the veteran is entitled to 
an increased disability rating for his service-connected left 
knee disability, rated as 10 percent disabling under 
Diagnostic Code 5259 for removal of semilunar cartilage, and 
separately as 10 percent disabling under Diagnostic Code 5010 
for post-traumatic arthritis. 

In response to his claim for an increased rating, the veteran 
was afforded a VA examination in January 2006.  He complained 
of intermittent pain in his left knee and rare occurrences of 
stiffness, swelling, giving way, and locking.  He stated that 
climbing stairs aggravated his knee pain.  Range of motion 
measurements showed full flexion to 130 degrees with 
intermittent pain and no change due to repetitive motion.  
Tenderness was noted.  There was no edema, effusion, 
instability, or abnormal movement.  No ankylosis was noted.  
The diagnosis was post-traumatic arthritis of the left knee.  
The examiner found that estimating the amount of any 
additional functional impairment due to flare-ups would 
require mere speculation.  

Outpatient treatment records from the VAMC show that the 
veteran was treated for degenerative joint disease of the 
left knee.  In March 2004 he was noted to have full range of 
motion and negative Lachman's and McMurray's signs.  In June 
2004 he stated that his knee pain was improving, and in 
October 2005 he complained of mild pain and stated that he 
did not take any medications for his knee disability.


Analysis

As noted above, the veteran's left knee disability receives 
two separate 10 percent disability evaluations, one 10 
percent rating under Diagnostic Code 5259 for the removal of 
semilunar cartilage and one 10 percent rating under 
Diagnostic Code 5010 for post-traumatic arthritis.  

With respect to Diagnostic Code 5259, the Board notes that 
the veteran is currently in receipt of the maximum evaluation 
available.  Therefore, an increased rating is not warranted 
for the veteran's left knee under Diagnostic Coe 5259 
pertaining to the removal of semilunar cartilage.  

Turning to the veteran's 10 percent evaluation for arthritis, 
as noted above, traumatic arthritis is rated under Diagnostic 
Code 5003 based on limitation of motion, or, in cases where 
limitation of motion of the affected joint is noncompensable, 
a 10 percent rating is assigned for each major joint or group 
of minor joints affected by limitation of motion.  The Board 
finds that the veteran's left knee does not manifest 
limitation of motion due to arthritis that is compensable.  
The record reflects that the veteran has full flexion of his 
left knee, and was able to flex to 130 degrees at his January 
2006 VA examination.  In addition, full range of motion was 
noted in the March 2004 VAMC treatment record.  With respect 
to the Deluca factors, while the veteran complained of 
intermittent pain during range of motion testing at his 
January 2006 VA examination, flexion to 130 degrees was still 
noted with repetitive movement.  In addition, the examiner 
stated that it would require mere speculation to estimate any 
additional loss of function due to flare-ups.  The Court has 
held that medical opinions that are speculative, general, or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  Therefore, even when all 
pertinent disability factors are taken into account, it is 
clear that the veteran does not have the criteria for 
compensable limitation of flexion of his left knee under 
Diagnostic Code 5260.  Moreover, all of the medical evidence 
shows that the veteran retains full extension of his left 
knee.  Therefore, a compensable rating for limitation of 
extension is not warranted under Diagnostic Code 5261 
pertaining to limitation of extension of the knee.  

As the veteran's left knee does not manifest limitation of 
motion that most nearly approximates a compensable rating 
under Diagnostic Codes 5260 and 5261, an increased rating in 
excess of the currently assigned 10 percent rating for 
arthritis and associated pain and noncompensable limitation 
is not appropriate.  

The Board also notes that the record contains no medical 
evidence of instability of the left knee.  In fact, no left 
knee instability was specifically noted at the veteran's 
January 2006 VA examination.  Moreover, VAMC treatment 
records from March 2004 showed negative Lachman's and 
McMurray's signs.  

The Board concludes that the manifestations of the veteran's 
left knee disability more nearly approximate the criteria 
associated with the currently assigned separate 10 percent 
disability ratings.  The Board has considered all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The Board has found no authority that provides a basis upon 
which to combine the two separate 10 percent ratings into a 
single 20 percent rating.  And as has already been explained 
in detail above, the Board finds that the preponderance of 
the evidence is against the assignment of ratings higher than 
the assigned separate 10 percent ratings.  

Under the provisions of 38 C.F.R. § 3.321(b) (2007), in 
exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  In this case marked 
interference with employment has not been shown and the 
veteran's disability has not required any periods of recent 
hospitalization.  In this regard, the record reflects that 
the veteran has not required any hospitalizations for this 
disability and that the manifestations of the disability are 
those contemplated by the schedular criteria.  In sum, there 
is no indication that there is marked interference with 
employment or that average industrial impairment from the 
disability would be in excess of that contemplated by the 
veteran's current evaluation.  Therefore, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.

As discussed, the preponderance of the evidence is against a 
finding that the left knee disability meets or approximates 
the criteria for an increased evaluations.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Effective Date

Analysis

As pertinent to the facts of this case, the applicable 
criteria provide that the effective date of an award of 
service connection based on new and material evidence 
received after a final adjudication will be the later of the 
date entitlement arose or the date of receipt of the reopened 
claim unless the new and material evidence consists of 
service department records, in which case the effective date 
will be the later of the date entitlement arose or the date 
of receipt of the earlier claim.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400.

The veteran was discharged from active duty in April 1980.  
The veteran's original claim for service connection was 
received in August 1980, and the originating agency denied 
the claim in an unappealed November 1983 rating decision.  A 
claim to reopen was received on February 5, 1992, and the 
claim was denied in September 1992 and November 1992 rating 
decisions.  The November 1992 rating decision was appealed 
and service connection for a left knee disability was granted 
by the RO in a March 2000 rating decision.  The RO assigned a 
10 percent disability rating for the veteran's left knee, 
effective February 5, 1992, the date of receipt of the 
reopened claim. 

The veteran contends that the effective date of his service 
connection for a left knee disability should be earlier as he 
met the criteria for service connection prior to February 5, 
1992.  Unfortunately, there is no provision of law which will 
allow an earlier effective date based on the argument given 
by the veteran or otherwise.  In this regard, the Board notes 
that the veteran's February 1992 claim to reopen was not 
accompanied by new and material service department records.  
As noted above, 38 C.F.R. § 3.400 provides that when no new 
and material service department records are submitted, the 
effective date of an award of service connection based on new 
and material evidence is the later of either the date 
entitlement arose or the date of receipt of the reopened 
claim.  Although the veteran may have met the criteria for an 
award of service connection for his left knee disability 
prior to filing his claim to reopen, the law is clear that 
the appropriate effective date is the date of receipt of his 
reopened claim, in this case, February 5, 1992. 


ORDER

Entitlement to a rating in excess of 10 percent for service-
connected left knee removal of semilunar cartilage is denied.

Entitlement to a separate rating in excess of 10 percent for 
service-connected left knee arthritis with noncompensable 
limitation of motion is denied.

Entitlement to an effective date earlier than February 5, 
1992, for the grant of service connection for left knee 
disability is denied.  



____________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge,  Board of Veterans' Appeals




 Department of Veterans Affairs


